UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1547


SAMUEL M. JAMES,

                      Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00827-REP)


Submitted:   November 17, 2016             Decided:    November 21, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Samuel M. James, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel      M.    James      appeals      the    district      court’s      order

dismissing his complaint.           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated   by    the    district    court.       James      v.    United   States,   No.

3:14-cv-00827-REP (E.D. Va. filed Mar. 10 & entered Mar. 11,

2016).     We deny James’ motion for appointment of counsel and

dispense      with    oral   argument       because       the    facts    and   legal

contentions     are    adequately    presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2